Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Rejoinder
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 5-11, directed to the invention(s) of making the product require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 19 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford Chi on 9 August 2021.
The application has been amended as follows: 
Claim 3: Please change “watersoluble alginate” to instead recite “water soluble alginate salt”
Please change “waterinsoluble alginate” to instead recite “water insoluble alginate salt”
Please change “water soluble alginate” to instead recite “water soluble alginate salt”
Please change “water insoluble alginate” to instead recite “water insoluble alginate salt”

Claim 12: Please change “An application of an antimicrobial alginate fiber” to instead recite “An application of an antimicrobial alginate fiber dressing”


Please change both recitations of “water insoluble alginate” to instead recite “water insoluble alginate salt”


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest formation of a covalent bond between an alginate and polyhexamethylene guanidine salt.  The closest prior art shows formation of an ionic bond and does not motivate or teach one to form a covalent bond. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615